DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 24 Dec 2020 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Claims, the Specification and the Drawings overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 24 July 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 Dec 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 13, 16-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,170,050) in view of Schreidt (US 591,015).
Regarding Claim 1, Daniels discloses a release valve (Figure 1; the recitation “for a self-priming pump having a pumping chamber” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), the valve comprising: 
a housing (generally at 5) having a flow passageway extending therein (from 6 to 7), said flow passageway having at least one flow passageway inlet (from 6); 
a pressure responsive valve member (12, 16 and 13) positioned in at least one valve opening in the housing (6) and being movable between an open and a closed position (Figure 1; Page 1, lines 54-63), with the open position permitting the travel of air and fluid through the opening and the closed position closing the at least one valve opening (Figure 1), with the valve member being movable between a first closed position in which a first surface of the valve member blocks the at least one valve opening (13 sits on 11), a second open position in which flow is permitted through the at least one valve opening (both 13 and 12 are unseated), and a third closed position where a second surface of the valve member blocks the at least one valve opening (12 sits on 10); 
a valve outlet coupled to the housing positioned downstream of the at least one valve opening (through 7), with flow moving through the valve outlet when the at least one valve opening is in the second open position (Figure 1); 

wherein the valve is operable between a first position where an upper surface of the valve member abuts a lower surface of the at least one valve opening to close the at least one valve opening (13 sits on 11), a third position where a lower surface of the valve member abuts an upper surface of the at least one valve opening to close the at least one valve opening (12 sits on 10), and a second position where the at least one valve opening is not blocked by the valve member, permitting at least air to travel through the at least one valve opening to the valve outlet (Figure 2 where both 13 and 12 are unseated),
but fails to expressly disclose where the pressure responsive valve member is enclosed inside the housing and positioned in at least one valve opening that is enclosed inside the housing.
Schreidt teaches a release valve (Figure 5) with a housing (generally at A), a valve member (generally at B) and a guide stem (b1) where the pressure responsive valve member is enclosed inside the housing and positioned in at least one valve opening that is enclosed inside the housing (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Schreidt to provide for where the pressure responsive valve member is enclosed inside the housing and positioned in at least one valve opening that is enclosed inside the housing.  Doing so would be combining prior art elements according to known methods (the valve housing of Schreidt with the valve of Daniels) to yield predictable results (to protect the valve members from environmental contaminants).
Regarding Claim 2, Daniels discloses a spring (17) coupled to the guide stem (via 15), said spring having a biasing state and an unbiasing state dependent upon the location of the guide stem in the 
Regarding Claim 4, Daniels discloses where the housing (5) has a channel at a top end thereof with an opening positioned at the top end of the channel (at the top of 5) that is open to the atmosphere (10; Figure 1), with the guide stem being positioned at least in part in the channel (at least at where 12’ attaches); and further comprising an indicator coupled to the guide stem (the top portion of the stem 14 that sits outside of 12’ shown in Figure 1), said indicator traveling with the movement of the guide stem, wherein when the valve is in the first position, the indicator extends out of the opening at the top end of the channel to indicate a presence of pressure (Figure 1).
Regarding Claim 5, Daniels discloses where the position of the valve is determined based upon pressure inside the flow passageway (Figure 1).  
Regarding Claim 6, Daniels discloses where the valve member is a plug that is "I"- shaped (12, 16 and 13) and includes a valve stem having a length, a top cross-member coupled at a top end of the valve stem, and a bottom cross-member coupled at a bottom end of the valve stem (Figure 1 at 12 (top member) 16 (stem) and 13 (lower member).  
Regarding Claim 8, Daniels discloses where the valve member is substantially "T"- shaped (12 and 16), said valve member including a cross-member (12) and a valve stem (16), with the cross-member positioned transverse to the valve stem and the valve stem coupled to at least an upper surface of the cross-member to form the T-shape (via 12’), with the cross-member being a plug (Figure 1).  
Regarding Claim 9, Daniels discloses where the cross-member has an upper surface and a lower surface (Figure 1), and the upper surface is one or more of curved, arc-shaped, convex, rounded, and flat (the top is flat); the lower surface is one or more of curved, arc-shaped, convex, rounded, and flat (the bottom is at least curved); and the valve stem forms a substantially vertical leg of the T-shape (Figure 1).  
Regarding Claim 10, Daniels discloses where the flow passageway further comprises at least one flow passageway outlet (7) in communication with the at least one flow passageway inlet (from 6).  
Regarding Claim 13, Daniels discloses where the flow passageway is a bore through a bottom end of the housing (within 5), said bore being in direct communication with a chamber (via 7).  
Regarding Claim 16, Daniels discloses a valve (Figure 1; the recitation “for purging air from a fluid system responsive to pressure in the system” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)), said valve comprising: 
a housing (generally at 5) having a flow passageway extending therethrough (from 6 to 7), for accepting pressurized fluid (from 6); 
a valve seat (10) positioned in the housing defining a valve opening (Figure 1), 
a valve plug (12, 13 and 16) positioned through the valve opening (Figure 1), said valve plug having a valve stem that extends through the valve opening (16), 
an upper closing member at an upper end of the valve stem (12), and a lower closing member at the lower, opposite end of the valve stem (13); wherein movement of the valve plug is responsive to pressure in the system between a first closed position and a second open position (Figure 1; Page 1, lines 54-63), with the first closed position being associated with the presence of pressure that moves the valve plug upwardly through the valve opening such that a surface of the lower closing member blocks the valve opening (Figure 1), and the second open position corresponds to a lower operating pressure that permits the valve plug to move downwardly such that the valve opening is no longer blocked to permit air and fluid to travel around the valve plug and through the valve opening (Page 1, lines 54-63),

Schreidt teaches a release valve (Figure 5) with a housing (generally at A), a valve member (generally at B), a valve seat (on which B4 sits) and a guide stem (b1) where the pressure responsive valve member is enclosed inside the housing and positioned in at least one valve opening that is enclosed inside the housing (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Schreidt to provide for a valve seat enclosed inside the housing and a valve plug positioned through the valve opening that is enclosed inside the housing.  Doing so would be combining prior art elements according to known methods (the valve housing of Schreidt with the valve of Daniels) to yield predictable results (to protect the valve members from environmental contaminants).
Regarding Claim 17, Daniels discloses a third closed position associated with a lowest operating pressure that permits the valve plug to move downwardly to block the valve opening with a surface of the upper closing member (where 12 sits on 10).  
Regarding Claim 18, Daniels discloses a guide stem (14) coupled to the valve plug (Figure 1), said guide stem helping to guide the movement of the valve plug within the valve opening (Figure 1).  
Regarding Claim 21, Daniels discloses an indicator (the upper end of 14 at 12’) coupled to the valve plug for signaling to a user that the valve is under pressure (Figure 1).  
Regarding Claim 22, Daniels discloses an air release valve for releasing air from a system (Figure 1; from 6 to 7).  The valve comprising:
a housing (generally at 5) having a flow passageway therein (from 6 to 7) for accepting pressurized fluid (from 6),

at least one valve member for seating on the at least one valve opening and for closing the at least one valve opening responsive to pressure in the system (12); 
wherein movement of the at least one valve member is responsive to pressure in the system between a closed position and an open position (Page 1, lines 54-63), with the closed position being one or more of: 
associated with a high operating pressure where the at least one valve member moves upwardly to cover a lower end of the at least one valve opening (Figure 1), and associated with a low operating pressure where the at least one valve member moves downwardly to cover an upper end of the at least one valve opening (Figure 1 where 12 sits on 10),
but fails to expressly disclose at least one valve seat enclosed inside the housing and at least one valve member enclosed inside the housing.
Schreidt teaches a release valve (Figure 5) with a housing (generally at A), a valve member (generally at B), a valve seat (on which B4 sits) and a guide stem (b1) where the pressure responsive valve member is enclosed inside the housing and positioned in at least one valve opening that is enclosed inside the housing (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Schreidt to provide for at least one valve seat enclosed inside the housing and at least one valve member enclosed inside the housing.  Doing so would be combining prior art elements according to known methods (the valve housing of Schreidt with the valve of Daniels) to yield predictable results (to protect the valve members from environmental contaminants).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,170,050) in view of Schreidt (US 591,015) in further view of Shaw (US 2,265,496).
Regarding Claim 3, Daniels discloses all essential elements of the current invention as discussed above except a bellows surrounding the spring, said bellows providing a biasing function or said bellow not providing a biasing function.
Shaw teaches a pressure response valve (Figure 1) with a spring (25) and a bellows (23) surrounding the spring (Figure 1), said bellows providing a biasing function (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Shaw to provide for a bellows in addition to the spring.  Doing so would be combining prior art elements according to known methods (providing a bellows with a spring in a pressure responsive valve) to yield predictable results (to provide for biasing mechanism).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,170,050) in view of Schreidt (US 591,015) in further view of Craig et al (US 142,773).
Regarding Claim 7, Daniels discloses all essential elements of the current invention as discussed above except where the top cross-member has a rounded or arc- shaped lower surface and the bottom cross-member has a rounded or arc-shaped upper surface.  
Craig et al teach a pressure regulating valve (Figure 1) comprising two cross members (B and C) where the facing surfaces of the cross-members are rounded (Figure 1).
It would have been an obvious matter of design choice to provide for a rounded surface on the cross-members, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Daniels (US 1,170,050) in view of Schreidt (US 591,015) in further view of Shaw (US 2,265,496).
Regarding Claim 11, Daniels, as modified by Schreidt and Shaw, disclose all essential elements of the current invention as discussed above except where the valve member is biased downwardly by one or more of the spring or the bellows.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to bias the valve member downwardly by flipping the orientation of the valve of Daniels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding Claim 20, Daniels discloses where the compression spring is positioned around the guide stem (Figure 1 where 7 surrounds 14) but fails to expressly disclose where the bellows is positioned around one or more of the guide stem and the compression spring.  
Shaw teaches a pressure response valve (Figure 1) with a spring (25) and a bellows (23) surrounding the spring (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Shaw to provide for a bellows in addition to the spring.  Doing so would be combining prior art elements according to known methods (providing a bellows with a spring in a pressure responsive valve) to yield predictable results (to provide for biasing mechanism).
Claims 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Daniels (US 1,170,050) in view of Schreidt (US 591,015).
Regarding Claim 12, Daniels discloses all essential elements of the current invention as discussed above including a guide stem (15) coupled to an end of the valve stem (14), but fails to 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the valve stem positioned above the valve member and therefore the guide stem attached to the top of the stem by flipping the orientation of the valve of Daniels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding Claim 14, Daniels discloses all essential elements of the current invention including where the flow passageway comprises a bore (8), extending through a bottom end of the housing (Figure 1) and in direct communication with a chamber (9), but fails to disclose where the flow passageway comprises a plurality of bores, each extending in a different direction from one another, said plurality of bores extending through the bottom end of the housing and crossing paths with each other, said plurality of bores being in direct communication with the pump chamber.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a plurality of bores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 19, Daniels discloses at least one spring biasing the valve stem, wherein the spring includes one or more of a bellows and a compression spring (where Daniels discloses a compression spring at 17), but fails to disclose biasing the stem downwardly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to bias the valve member downwardly by flipping the orientation of the valve of Daniels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 1,170,050) in view of Schreidt (US 591,015) in further view of Porter et al (US 3,741,675).
Regarding Claim 15, Daniels discloses where the at least one valve opening is positioned through a plurality of valve seats (10 and 11), but fails to disclose where the plurality of valve seats are resilient.
Porter et al teach a release valve (Figure 2) with a resilient valve seat (69; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to incorporate the teachings of Porter et al to provide for a resilient valve seat.  Doing so would be combining prior art elements according to known methods (the valve seat of Porter et al with the valve of Daniels) to yield predictable results (to provide a valve seat that will form to the valve head and provide a predictability fluid tight seal).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753